IN THE SUPREME COURT OF THE STATE OF DELAWARE

ERIC D. RUSSELL,                      §
                                      §   No. 269, 2014
      Defendant Below-                §
      Appellant,                      §
                                      §
      v.                              §   Court Below—Superior Court
                                      §   of the State of Delaware,
STATE OF DELAWARE,                    §   in and for Sussex County
                                      §   Cr. ID 0801028059
      Plaintiff Below-                §
      Appellee.                       §

                         Submitted: September 26, 2014
                          Decided: October 28, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices

                                   ORDER

      This 28th day of October 2014, after careful consideration of the parties’

briefs and the record on appeal, it is manifest that the judgment below should be

affirmed on the basis of the Superior Court=s well-reasoned decision dated May 8,

2014. The Superior Court did not err in concluding that appellant’s third motion

for postconviction relief was procedurally barred and that appellant had failed to

overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Henry duPont Ridgely
                                           Justice